iscus DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
 
Applicant Admitted Prior Art
Examiner notes that Applicants discussion in [0043] applicants state “According to Starling's law, amplitude variations of the blood volume waveform may be associated with a left ventricular filling pressure (LVFP), which is a well-known early indicator of congestion.” 

Response to Arguments
With regards to the 101 rejection, Applicants argue it measuring arterial signal and respiratory signal cannot be performed in the mind and impose meaningful limitations on the scope of the claims. These arguments are not persuasive, as recited in the rejection the mere gathering of data is considered pre-solution activity. Examiner notes that the discussion of the “overall idea” is not discussing what is actually claimed and in doing so is reading elements into the claim. In the discussion, Applicants “Note that LVFP is not a respiratory signal.” and later recite “The overall idea is to track rising left ventricular 
Based on the disclosure and Figs. it appears that Applicants are using respiratory as stand in for the LVFP, thus applying/relying on the same known relationship between LVFP and SVV/PVV. Examiner notes that according to applicants own statements PPG is already included in many mobile devices and LVFP (which applicants state is a “cardinal” indicator see also admitted prior art section above) the relationship between amplitude variations of the blood volume waveform (aka stroke volume or Stroke volume variation or SVV) and LVFP is a well-known indicator would imply that that the use of this relationship is not improving the art merely restating it. The Frank-Starling curve (aka Starling's law or the Frank-Starling mechanism or Maestrini heart's law) was known prior to applicants as evidenced by at least [0081] of Rob (cited in the Final Action dated 10/26/21). Examiner also notes that LVFP is used to mean different things as evidenced by both Roger E. Peverill,“Left ventricular filling pressure(s)” — Ambiguous and misleading terminology, best abandoned, International Journal of Cardiology, Volume 191, 2015, Pages 110-113, ISSN 0167-5273,  https://doi.org/10.1016/j.ijcard.2015.04.254.

With regards to practical application on the newly added claims 31-37 and 44- 45, the “adjusting” does not include the application/administering of any treatment for a practical application 
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant: (a) The Particularity Or Generality Of The Treatment Or Prophylaxis; (b) Whether The Limitation(s) Have More Than A Nominal Or Insignificant Relationship To The Exception(s); and (c) Whether The Limitation(s) Are Merely Extra-Solution Activity Or A Field Of Use.

In this case, the adjusting step does not limit the therapy to a particular type of therapy. Since the therapy as recited in claims 31-37, 44, and 45 is not directed to a particular/specific therapy that is tied to a condition/disease, there is no clear link to the judicial exception of computing congestion prediction index. Thus it does not overcome the 101 currently. 

With regards to the 103 rejections the rejections are withdrawn due to the amendments. 

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


It seems that the specification does not have any support for therapy/diuretic therapy. The specification discusses adjusting diuretic dosage in order to prevent/treat onset of pulmonary congestion in [0037] and [0084] (US PGPub. version of the specification). However, the specification does not provide any specific types of diuretic treatment (no single species has been provided for the genus of diuretic or general therapy/treatment).  See MPEP 2163(II)(A)(3)(a)(ii):
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
For the above reasons the recited claims are rejected under 112a. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 31 and 44 both recite “adjusting therapy”, however neither recites a therapy before the recitation of “adjusting” thus it’s unclear what therapy is being adjusted. Therefore, the metes and bounds of the claims are not clearly defined and the claim is indefinite. The claims depending on these claims do not clarify this issue and are therefore also indefinite. 
Dependent claims 32-37 and 45 have the same deficiencies as outlined for claims 31 and 44.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 31-42 and 44-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a variation of the arterial values and computing a “prediction index” based on the respiratory value and variation value. 
The limitation of determining the magnitude of the amplitude variation of the arterial values and computing an “index” based on the variation and respiratory value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “determining”, “computing”, “comparing”, “adjusting” and “generating an alert” in the context of this claim encompasses the user manually determining a variation mean, where A = max SV and B = min SV (see the NPL provided and the rejection of claim 35); “computing” in the context of this claim encompasses the user dividing the SVV by a value for respiration; “comparing” in the context of this claim encompasses taking the divided an comparing to some other value; “adjusting” in the context of this claim encompasses a user making a mental determination of an adjustment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and using a processor to perform both the determining variation and computing steps. The limitations of “measuring”, “receiving” and “determining” a magnitude of respiratory signal are all pre-solution activity of mere data gathering; the “generating an alert” is could also be interpreted as post solution activity if generating an alert is interpreted as being performed by the processor of the mobile device. Furthermore, the processor in both determining the variation and computing steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining variation and computing 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both determining variation and computing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, sensors (including pulsatile arterial ie PPG/Pulse ox etc.) and respiration (ie force sensors, optical, ecg, sound etc.) connected to a processor are known in the art: 1) Jain (cited below) see [0023], [0029], [0031]-[0032] and other citations below; 2) Lux (cited below) see  [0076]-[0077], [0098] and other citations below; 3) US 20140073969 to Zou see Claim 1 and Figs. 2-3; 4) Stens, Jurre et al. “Non-invasive measurements of pulse pressure variation and stroke volume variation in anesthetized patients using the Nexfin blood pressure monitor.” Journal of clinical monitoring and computing vol. 30,5 (2016): 587-94. doi:10.1007/s10877-015-9759-7 see Data and statistical analysis section which explicitly defines a form of variation, stroke volume variation (SVV) and shows variation is known as is Pulse pressure variation (PPV); 5) Andruschenko et al. (2011). Extraction of the Diagnostic Parameters from the Pulse Plethysmogram during real-time continuous Hemodynamic Monitoring. 2011 1st Middle East Conference on Biomedical Engineering, MECBME 2011. 10.1109/MECBME.2011.5752114. see Fig. 1 and introduction discussing determining SVV and how it is a predictor of fluid responsiveness.
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090156945 in the discussion of Fig 1 see [0002]-[0003], [0031]-[0035], Examiner notes that reference includes a similar discussion to Applicants. The Frank-Starling curve “depicts the relationship between the ventricular preload state of a patient and stroke volume” [0002], a change in preload lower on the curve has a greater effect and being higher on the curve (ie flattening portion) is indicator of congestion. The applicants in ‘945 discuss it in terms of the corresponding pressures in [0031]-[0035] and recite the necessary measurements can be determined by non-invasive pulse oximetry [0038]. The measurement of ‘945 is a function of the respiration rate and “pulsatile arterial” signal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.M./               Examiner, Art Unit 3792      

/UNSU JUNG/               Supervisory Patent Examiner, Art Unit 3792